While not a member of this court at the time the original opinion was rendered, nor when the appellant's motion for rehearing was submitted and the opinion overruling it was delivered, yet in view of the affirmance carrying with it a death penalty, the writer feels that the responsibility resting upon him, as a member of the court now, does not render it inappropriate to say that he has examined the record and the various opinions and has reached the conclusion that the proper disposition has been made of the case. *Page 87